DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The reply filed on November 11, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):See 37 CFR 1.111. 
In the remarks, starting on page 4 of the response, filed on November 11, 2021: 
(a): the applicant stated / argued that the claim 2 was cancelled. However, in the claim listing the claim is not cancelled.
(b): the applicant stated / argued that the claims 3-10 were added new: However, claims 2-9 were previously presented. Claim 10 is not there in the claim listing.
(c): The applicant argued that copy of Japanese Patent: JP04345418A (Takeshi), was not submitted, or not attached with form 892. However, the Japanese Patent was part of the IDS submitted on August 20, 2020, in this application (item 4 of the foreign patent document, Sharp Corporation). Additionally, the document was earlier cited and presented in the IDS, in the parent application, application # 14/205,337, item 7 of the Foreign patent Document). 
The rejection relied upon on the Japanese prior art is not addressed.
(d): in the listing of the claims, claim 3 is shown as “withdrawn.” However, nothing is mentioned about the claim in the arguments / explanation.

Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / February 18, 2022